                                          Case 5:18-cv-02599-BLF Document 112 Filed 05/08/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     MATTHEW VEAL, et al.,                               Case No. 18-cv-02599-BLF
                                   8                    Plaintiffs,
                                                                                             ORDER RESETTING CASE
                                   9              v.                                         MANAGEMENT CONFERENCE TO
                                                                                             JULY 9, 2020 AT 11:00 A.M.
                                  10     LENDINGCLUB CORPORATION, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           In advance of a case management schedule, currently scheduled on May 14, 2020, the parties

                                  14   filed a joint case management statement. ECF 110. In that statement, the parties inform the Court

                                  15   that “[g]iven that Defendants’ Motion to Dismiss the SAC is currently pending, the parties agree

                                  16   that it is premature to propose dates for designation of experts, discovery cutoff, pretrial conference,

                                  17   and trial.” Id. at § XVII. Accordingly, the Court RESETS the Initial Case Management Conference

                                  18   to July 9, 2020 at 11:00 a.m. A joint case management statement will be due no later than July 2,

                                  19   2020.

                                  20

                                  21           IT IS SO ORDERED.

                                  22

                                  23   Dated: May 8, 2020

                                  24                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  25                                                     United States District Judge
                                  26

                                  27

                                  28
